            Case 1:21-cv-00785-LTS Document 14 Filed 08/25/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN WALDEN,

                                 Plaintiff,

                          -against-

THE CITY OF NEW YORK AND MUNICIPALITY
OF NEW YORK COUNTY; DISTRICT
ATTORNEY OFFICE OF NEW YORK CITY;                                      21-CV-0785 (LTS)
DISTRICT ATTORNEY CYRUS R. VANCE, JR.;
                                                                             ORDER
ASSISTANT DISTRICT ATTORNEY SHILPA
KALRA; CITY OF NEW YORK POLICE
DEPARTMENT; DETECTIVE JAMES MEEHAN,
SHIELD # 6445; DETECTIVE STEVE STANLEY,
SHIELD # 3554, IN THEIR OFFICIAL CAPACITY
& INDIVIDUAL CAPACITY,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

          Plaintiff filed this action pro se. By order dated June 15, 2021, the Court granted

Plaintiff’s request to proceed in forma pauperis (IFP), that is, without prepayment of the filing

fees. (ECF No. 6.) On June 24, 2021, however, Plaintiff paid the $350.00 filing fee, but he did

not pay the $52 administrative fee that is also required to commence a federal civil action in this

Court.

          A subsequent review of Plaintiff’s litigation history revealed that Plaintiff had filed three

civil actions, while a prisoner, and that those actions were dismissed on the grounds that they

were frivolous, malicious, or failed to state a claim upon which relief may be granted. It

therefore appeared that Plaintiff was barred under the three-strikes provision of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g), from proceeding IFP unless he was

imminent danger of serious physical injury. Plaintiff may have paid the $350 filing fee for that

reason.
          Case 1:21-cv-00785-LTS Document 14 Filed 08/25/21 Page 2 of 5




       Because Plaintiff did not allege any facts suggesting that he was in imminent danger of

serious physical injury, by order dated June 28, 2021, the Court directed Plaintiff to show cause

why it should not vacate the order granting Plaintiff’s request to proceed IFP. (ECF No. 8.) The

Court granted Plaintiff the opportunity, in the alternative, to pay the additional $52.00

administrative fee to bring this action. In response to the Court’s June 28, 2021 order, Plaintiff

paid the $52.00 administrative fee. The Court therefore reviewed Plaintiff’s complaint under 28

U.S.C. § 1915A, which requires the Court to dismiss any civil rights complaint from a prisoner if

it “(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2)

seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

       By order dated August 9, 2021, the Court: (1) dismissed Plaintiff’s complaint as barred

by the doctrine of claim preclusion; (2) reiterated the Court’s finding in its June 28, 2021 order

that, because Plaintiff has accumulated three strikes under the PLRA, he is therefore barred

under section 1915(g) from filing any actions IFP; and (3) warned Plaintiff that the Court may

bar any vexatious litigant (including a nonprisoner) from filing future actions (even if the filing

fees are paid) without first obtaining leave from the Court. See In re Martin-Trigona, 9 F.3d 226,

227-30 (2d Cir. 1993) (discussing sanctions courts may impose on vexatious litigants, including

“leave of court” requirement). (ECF No. 11.)

       On August 24, 2021 Plaintiff filed a “Letter Motion Federal §59(e),” challenging the

Court’s August 9, 2021 order.

       The Court liberally construes this submission as a motion under Fed. R. Civ. P. 59(e) to

alter or amend judgment and a motion under Local Civil Rule 6.3 for reconsideration, and, in the

alternative, as a motion under Fed. R. Civ. P. 60(b) for relief from a judgment or order. See

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Tracy v.



                                                  2
          Case 1:21-cv-00785-LTS Document 14 Filed 08/25/21 Page 3 of 5




Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (The solicitude afforded to pro se litigants takes a

variety of forms, including liberal construction of papers, “relaxation of the limitations on the

amendment of pleadings,” leniency in the enforcement of other procedural rules, and “deliberate,

continuing efforts to ensure that a pro se litigant understands what is required of him”) (citations

omitted). After reviewing the arguments in Plaintiff’s submission, the Court denies the motion.

                                          DISCUSSION

       The standards governing Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 are the same.

R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009). The movant must

demonstrate that the Court overlooked “controlling law or factual matters” that had been

previously put before it. Id. at 509 (discussion in the context of both Local Civil Rule 6.3 and

Fed. R. Civ. P. 59(e)); see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258-59 (S.D.N.Y.

2009). “Such motions must be narrowly construed and strictly applied in order to discourage

litigants from making repetitive arguments on issues that have been thoroughly considered by the

court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y.

2000); see also SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d 206

(S.D.N.Y. 2009) (“A motion for reconsideration is not an invitation to parties to ‘treat the court’s

initial decision as the opening of a dialogue in which that party may then use such a motion to

advance new theories or adduce new evidence in response to the court’s ruling.’”) (internal

quotation and citations omitted).

       Plaintiff has failed to demonstrate in his motion that the Court overlooked any controlling

decisions or factual matters with respect to the dismissed action. Plaintiff’s motion under Fed. R.

Civ. P. 59(e) and Local Civil Rule 6.3 is therefore denied.

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:
                                                 3
          Case 1:21-cv-00785-LTS Document 14 Filed 08/25/21 Page 4 of 5




       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.

Fed. R. Civ. P. 60(b).

       The Court has considered Plaintiff’s arguments, and even under a liberal interpretation of

his motion, Plaintiff has failed to demonstrate that any of the grounds listed in the first five

clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to demonstrate that extraordinary circumstances

exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann v. United States, 340 U.S.

193, 199-202 (1950).

                                          CONCLUSION

       Accordingly, Plaintiff’s motion for reconsideration (ECF No. 13) is denied.

       Plaintiff’s case in this Court under Docket No. 21-CV-0785 (LTS) is closed. The Court

will only accept for filing documents that are directed to the Second Circuit Court of Appeals. If


                                                  4
           Case 1:21-cv-00785-LTS Document 14 Filed 08/25/21 Page 5 of 5




Plaintiff files other documents that are frivolous or meritless, the Court will direct Plaintiff to

show cause why he should not be barred from filing further documents in this action.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).


SO ORDERED.

Dated:     August 25, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                   5
